Citation Nr: 1743369	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO. 12-27 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REMAND

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from October 1955 to October 1975. The Veteran died in October 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from an August 2011 rating decision of the RO in St. Paul, Minnesota.

In August 2016, the appellant and her daughter presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In a November 2016 decision, the Board denied this claim. The appellant appealed that decision to the Veterans Court. In a June 2017 Order, pursuant to a June 2017 Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In the June 2017 Joint Motion, the parties agreed that the July 2012 VA medical opinion relied upon by the Board was inadequate because it was based on incomplete and inaccurate facts. In the July 2012 VA medical opinion, the examiner supported his opinion that the mycobacterium avium-intracellulare (MAI) pulmonary infection that contributed to the Veteran's death was a result of immunocompromise due to terminal esophageal cancer with a finding that "[t]he C-file is silent for any postservice chronic respiratory conditions from 1975 - 1998." 

However, according to the parties, the July 2012 examiner was incorrect regarding this finding. They agreed that the record includes private treatment records from 1987 to 1991 addressing the Veteran's previous bouts with pulmonary infections including MAI. These records include an August 5, 1987, report (VBMS record 09/21/2012 at 2); an October 31, 1988, notation of chronic lung disease (VBMS record 09/21/2012 at 29); a December 30 (actually 13), 1990, consult assessing reactivation of atypical tuberculosis versus secondary bacterial infection of the lung (VBMS record 09/21/2012 at 4); a December 20, 1990, note about hospitalization for pneumonia (VBMS record 09/21/2012 at 30); a November 12, 1991, note about discovery of progressive, disseminating, resistant MAI infection (VBMS record 09/21/2012 at 31); a December 20, 1991, Hill AFB work excuse due to tuberculosis and pneumonia (VBMS record 09/21/2012 at 6); and a December 3, 1991, note regarding "persistent chronic lung infection due to [MAI]" resistant to all antibiotics (VBMS record 09/21/2012 at 29). 

The parties agreed that remand to the Board was warranted so that a new VA medical opinion can be obtained that acknowledges and addresses these records. They also agreed that, prior to a new opinion being obtained, VA should ensure that its duty to assist has been met, to include making reasonable efforts to obtain complete records from Dr. Dennis Sobotka (address of 425 East 5350 South, Suite 380, Ogden, UT 84403; (801) 479-7964) and Dr. Mark Coakwell who signed the death certificate (75 AMDS/SGPF, Hill Air Force Base, Utah 84056).

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide appropriate releases to obtain private medical records from Dr. Dennis Sobotka and Dr. Mark Coakwell. 

If the Veteran provides the necessary information and authorization, take appropriate efforts to obtain any records identified. 

2. Obtain a supplemental opinion from the examiner who conducted the July 2012 examination. If that examiner is not available, obtain an opinion from another medical professional. If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The examiner is asked to consider the finding in July 2012 that "The C-file is silent for any post-service chronic respiratory conditions from 1975 - 1998." This finding is the focus of the Joint Motion. The parties to the Joint Motion have agreed the claims file contains treatment records during this period discussing chronic respiratory conditions. 

After reviewing the evidence, to include the post-service treatment records set out above, the VA examiner is requested to offer an opinion as to whether the mycobacterium avium-intracellulare pulmonary infection that contributed to the Veteran's death, due to esophageal carcinoma, is at least as likely as not (i.e., to at least a 50-50 degree of probability) related to service, to include the upper-respiratory infections noted in the service treatment records.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


